Citation Nr: 1334190	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-31 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1941 to October 1945.  The Veteran died in March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In July 2010, the case was remanded for additional development and to satisfy notice requirements.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In August 2012, the Board reopened the claim for service connection for the cause of the Veteran's death based on the submission of new and material evidence, and remanded the issue on the merits for additional development and to satisfy notice requirements.  In January 2013 and in April 2013, the case was remanded for additional development.

In September 2013, the appellant executed both a VA Form 21-22 (appointing DAV as her representative) and a VA Form 21-22a (appointing her daughter, C.H., as her representative) on the same date.  On the VA Form 21-22a, the following was noted: "DAV also appointed [as representative,] as Ms. [redacted], elderly and frail, requires both."  The Board notes that the VA Form 21-22a executed in favor of C.H. is invalid because it does not meet all of the requirements of 38 C.F.R. § 14.630 (in particular, it does not include a statement that no compensation will be charged or paid for the services).  Therefore, the VA Form 21-22a executed in favor of C.H. does not revoke the VA Form 21-22 executed in favor of DAV.  The Board notes that this interpretation comports with the wishes of the appellant, as the VA Form 21-22a specifically states that the appellant wants to be represented by DAV.

Nevertheless, while DAV continues to be recognized by VA as the appellant's representative, the appellant has clearly indicated that she also wishes to receive assistance with her appeal from C.H.  In this regard, the Board advises that the appellant execute a third party disclosure form (VA Form 21-0845) in favor of C.H., which would allow VA to provide claims information to C.H.  (The Board notes that, while C.H. would still be able to submit statements on the appellant's behalf, the VA Form 21-0845 would not allow C.H. to sign any procedural documents on the appellant's behalf.  In this regard, if the appellant is unable to at least sign those documents, then she should seek assistance from DAV, who would be able to sign them on her behalf as her recognized representative.)

The Board notes that it has reviewed both the physical claims file and Virtual VA to ensure that the complete record is considered.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2013 remand, the AMC mailed the appellant a letter in January 2013 asking her to provide authorization to obtain private treatment records pertaining to the Veteran.  In addition, pursuant to the Board's April 2013 remand, the AMC mailed the appellant letters in May 2013 and August 2013 asking her to provide authorization to obtain the Veteran's autopsy report.

When no response was received from the appellant, VA returned the claims file to the VA examiner who had provided a February 2013 medical opinion, in order to obtain an addendum medical opinion; such addendum medical opinion was provided in July 2013.  The AMC then issued a supplemental statement of the case (SSOC) in September 2013 which continued to deny the appellant's claim.

Thereafter, in September 2013, the appellant submitted two VA Form 21-4142 forms which authorized VA to obtain private treatment records pertaining to the Veteran as well as his autopsy report.  To fulfill its duties under the VCAA, VA must attempt to obtain these records which have now been authorized for release.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should secure for the record complete records of all treatment from the private providers identified on the two VA Form 21-4142 forms submitted by the appellant in September 2013, as well as the Veteran's autopsy report.  If any records sought are unavailable, the reason must be explained for the record.

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (including obtaining another addendum medical opinion if necessary to evaluate the additional evidence), and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

